Case 9:20-cv-00106-DWM-JTJ Document8 Filed 07/31/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA
MISSOULA DIVISION

CV-20-106-M-DWM-JTJ
JOSHUA CLARK,

Plaintiff, ORDER
vs.

STATE FARM FIRE AND
CASUALTY COMPANY,

Defendant.

 

 

Consent to the jurisdiction of a United States Magistrate Judge having been
either withheld or met with objection,

IT IS ORDERED:

1. The case remains assigned to the Honorable Donald W. Molloy, United
States District Judge, for all further proceedings and entry of judgment.

2. Pursuant to 28 U.S.C. §636(b)(1)(B), the case is referred to the
Honorable John Johnston, United States Magistrate Judge, who will conduct all
necessary hearings and submit to the undersigned proposed findings of fact and
recommendations for the disposition of all motions excepted from the Magistrate

Judge’s jurisdiction by 28 U.S.C. §636(b)(1)(A).

 
Case 9:20-cv-00106-DWM-JTJ Document8 Filed 07/31/20 Page 2 of 2

3. The Clerk of Court is directed to notify the parties of this Order.

ki
DATED this Jl “day of July, 2020.

  

 

  

Honorablé Donald W. Molloy,
United States District Judge
